CORRECTED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action corrects deficiencies identified in the previous Non-Final of 5/19/21 and, essentially, replaces it. See attached interview summary.

Allowable Subject Matter
Claims 1-6 and 8-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
References were found to disclose the general features of the arrangement of claim 1, however, no references were found to disclose the limitations regarding the delay time window. Although the prior art does show a delay window, it does not specifically state that the physiological measurements are occurring within that timeframe or that the signal derivation electrode is located at a different location than that of the stimulation one. For this reason, claims 1-6 and 8-15 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Z.B./Examiner, Art Unit 4155                                                                                                                                                                                                        


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792